PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Brian R. Galvin
Galvin Patent Law LLC
2916 NW Bucklin Hill Road
Suite 485
SILVERDALE, WA 98383


In re application of 	: 	
     Doumar, Steve	:	DECISION ON PETITION
Application No. 17/085,931	:	 TO MAKE SPECIAL FOR
Filed:  October 30, 2020	: 	NEW APPLICATION
For:	ADAPTIVE ADVERTISEMENT MANAGEMENT  	: 	UNDER 37 CFR 1.102
	SYSTEM AND METHOD THEREOF	        :

		
This is a decision on the petition filed on October 30, 2020 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).  

The petition to make the application special is GRANTED.	

The application is eligible for accelerated examination and the petition complies with the conditions for granting the application special status pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published June 26, 2006, in the Federal Register. (71 Fed. Reg. 36323). 

The prosecution of the instant application will be conducted expeditiously according to the following guidelines.

The application will be docketed to an examiner and taken up for action within two weeks of the date of this decision.  

Restriction Practice:
If the examiner determines that the claims are not directed to a single invention, a telephone request to elect one single invention will be made pursuant to MPEP 812.01. As a prerequisite to the grant of this petition, the applicant has agreed to make an oral election, by telephone, without traverse. If the applicant refuses to make an election without traverse, or the examiner cannot reach the applicant after a reasonable effort, the examiner will treat the first claimed invention (invention defined by claim 1) as having being constructively elected without traverse for examination.

Office action: 
If it is determined that, after appropriate consultation, there is a potential rejection or any other issue to be addressed, the examiner will telephone the applicant and arrange an interview to discuss and resolve the issue. An Office action, other than a Notice of Allowance and Fee(s) Due (Notice of Allowance), will not be issued unless either: 1) an interview was conducted but did not result in agreed to action that places the application in condition for allowance, or, 2) a determination is made that an interview would be unlikely to result in the application being placed in condition for allowance, and 3) an internal conference has been held to review any rejection of any claim.

Time for Reply: 
An Office action other than a Notice of Allowance or a final Office action will set a shortened statutory period of two month for reply with extensions of time available under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the Accelerated Examination program.

Reply by Applicant: 
A timely reply to an Office action other than the Notice of Allowance must be submitted electronically via EFS or EFS-web and limited to addressing the rejections, objections and requirement made. Any amendment that attempts to: 1) add claims which would result in more than three pending independent claims or more than twenty pending total claims; 2) present claims not encompassed by the pre-examination search or an updated accelerated examination support document; or 3) present claims that are directed to a non-elected invention or an invention other than that previously claimed and examined in the application, will be treated as not fully responsive and will not be entered.

For any amendment to the claims (including any new claim) that is not encompassed by the accelerated examination support document, applicant must provide an updated accelerated examination support document that encompasses the amended or new claims at the time of filing of the amendment. 

To proceed expeditiously with the examination, it is recommended that a reply with amendments made to any claim or with any new claim being added be accompanied by an updated accelerated examination support document or a statement explaining how the amended or new claim is supported by the original accelerated examination support document. 

Information Disclosure Statement (IDS): 
Any IDS filed during prosecution must be submitted electronically via EFS or EFS-web, accompanied by an updated accelerated examination support document, and be in compliance with 37 CFR 1.97 and 1.98.

Post-Allowance Processing:
To expedite processing of the allowed application into a patent, the applicant must: 1) pay the required fees within one month of the date of the Notice of Allowance, and 2) not file any post allowance papers not required by the Office.  In no event may the issue fee be paid and accepted later than three months from the date of the Notice of Allowance.

After-Final and Appeal Procedures: 
To expedite prosecution, after receiving the final Office action, applicant must: 1) promptly file a notice of appeal, an appeal brief and appeal fees; and 2) not request a pre-appeal brief conference.

Any amendment, affidavit or other evidence filed after final Office action must comply with applicable rules and the requirements outlined in numbered paragraphs 5 and 6 above.

On appeal, the application will proceed according to normal appeal procedures. After appeal, the application will again be treated special.

Proceedings Outside the Normal Examination Process: 
If the application becomes involved in a proceeding that is outside the normal examination process (e.g., a secrecy order, national security review, interference proceeding, petitions under 37 CFR 1.181, 182 or 183), the application will be treated special before and after such proceeding.

Final Disposition: 
The twelve month goal of this accelerated examination procedure ends with a final disposition.  The mailing of a final Office action, a Notice of Allowance, the filing of a Notice of Appeal, or the filing of a Request for Continued Examination (RCE) is the final disposition.

If, during prosecution, a paper is not filed electronically using EFS-web, a reply is filed but is not fully responsive, the application is involved in an appeal, or a proceeding outside normal examination process, the application will still be examined expeditiously, however, the final disposition may occur more than twelve months from the filing of the application.


Any inquiry regarding this decision should be directed to Quality Assurance Specialist Jamisue Plucinski, at (571) 272-6811.




/Jamisue A Plucinski/	
Jamisue A. Plucinski
TQAS
Technology Center 3600